Citation Nr: 0617231	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  05-29 198	)	DATE
	)
	)

THE ISSUE

Whether a September 26, 2001, decision of the Board, which 
found no clear and unmistakable error existed in a November 
1, 1989, decision of the Board that had denied a rating in 
excess of 70 percent for post-traumatic stress disorder 
(PTSD), should be revised or reversed on the grounds of clear 
and unmistakable error.  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran (the moving party) served on active duty from 
July 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on the 
veteran's August 2005 motion alleging clear and unmistakable 
error in a previous Board decision.  Specifically, in the 
motion, the veteran, through his accredited representative, 
stated that error had been committed by the Board in its 
November 1, 1989, decision that had denied a rating in excess 
of 70 percent for PTSD.  


FINDINGS OF FACT

In a September 26, 2001, decision, the Board found that the 
November 1, 1989, Board decision (denying a rating in excess 
of 70 percent for PTSD), was not clearly and unmistakably 
erroneous.


CONCLUSION OF LAW

The November 1, 1989, Board decision, to the extent it denied 
entitlement to an evaluation in excess of 70 percent for 
PTSD, is no longer subject to revision on the grounds of 
clear and unmistakable error.  38 C.F.R. § 20.1409(c) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board, on its 
own motion, or by a party to the decision.  See 38 C.F.R. 
§ 20.1400 (2005).  

In this instance, the veteran filed a motion alleging that 
the November 1, 1989, Board decision contained clear and 
unmistakable error.  However, it must be pointed out that the 
veteran, through his accredited representative, had 
previously submitted a motion on this very same item.  The 
Board addressed such a motion via a Board decision, dated 
September 26, 2001.  In that action, the Board found that 
clear and unmistakable error had not been committed, and as 
such, the veteran's claim was denied.  The veteran was 
notified of that action and he did not appeal the matter.  
Hence, that decision became final.  

The veteran is precluded, by law, from again claiming that 
the November 1, 1989, Board decision was clearly and 
unmistakably erroneous.  Once there is a final decision on a 
clear and unmistakable error motion concerning a prior Board 
decision on an issue, that prior Board decision on that issue 
is no longer subject to revision on the grounds of clear and 
unmistakable error.  38 C.F.R. § 20.1409(c) (2005).  
Subsequent motions relating to that prior Board decision on 
that issue shall be dismissed with prejudice.  Id.  In other 
words, a motion for clear and unmistakable error in a prior 
Board decision on an issue can be brought only once.  Hence, 
since the veteran has already brought a motion on this issue, 
and a decision has been issued on that motion, he cannot 
bring that same motion again.  

Therefore, for the reasons given above, the matter raised in 
the veteran's most recent clear and unmistakable error motion 
is precluded by law, and his motion is dismissed.  Where, as 
here, the law and not the evidence is dispositive, the appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Finally, the Board notes that the Veterans' Claims Assistance 
Act of 2000 (VCAA) as codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5203A, 5106, 5107, and 5126 (West 2002 & Supp. 2005), 
is not applicable to claims of clear and unmistakable error 
since clear and unmistakable error claims are not 
conventional appeals but rather are requests for revision of 
previous decisions.  Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc).  


ORDER

The motion to revise or reverse a November 1, 1989, decision 
of the Board, which denied an evaluation in excess of 70 
percent for PTSD, on the grounds of clear and unmistakable 
error, is dismissed, with prejudice.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


